DETAILED ACTION
Applicant’s response filed on January 15, 2021 to the Final Rejection mailed November 23, 2020 is acknowledged.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 22, 25-28, and 30-43 are pending. 
Claims 22, and 42-43 are allowed.
Withdrawn Rejections
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with MaryAnne Armstrong on 1/5/2021.
The application has been amended as follows:

DELETE Claims 25-28, 30-38, and 39-41.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach a  Method for treating patients suffering from one or more of depression; bipolar disorder; schizophrenia; anxiety; stress; panic; phobias; 
Applicant’s claims are patentable.  
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627